Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered. 
In the Instant Amendment, Claim(s) 1 has/have been amended; Claim(s) 4 was/were cancelled; Claim(s) 1 and 7 is/are independent claims. Claims 1-3 and 5-10 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant is arguing in the remarks (pages 6-8) that “In Jajima,… There is no enabling of the of the rotation range of the focus ring to different rotation range amounts including the maximum amount, the minimum amount, and a rotation amount excluding the maximum rotation amount and the minimum rotation amount within a range from the maximum rotation amount to the minimum rotation amount stored in the rotation amount storage part as claimed… Okawa and Kawada do not make up for the above discussed deficiencies. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Jajima does teach the setting part is configured to enable setting of the rotation range of the focus ring to different rotation range amounts comprising the maximum amount, the minimum amount, 
Regarding claims 1 and 7, new ground rejections have been discovered and provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jajima (JP 11-023943A) in view of Okawa (US 20160116824 A1) or Isono (US 20190020828 A1).

    PNG
    media_image1.png
    907
    1522
    media_image1.png
    Greyscale
Regarding claim 1, Jajima teaches An imaging device (10) including a camera body (14) and an interchangeable lens unit (12) detachably attached to the camera body (14) (Figs. 1-4), the imaging device comprising:
an optical system including a focus lens (52) (Fig. 2);
an infinite rotation type focus ring (28A) (Fig. 2; paras. 0006, 0022);
a lens drive part (76, 72) moving the focus lens forward and backward in an optical axis direction of the optical system (Fig. 2; para. 0021);
a setting part (80) allowing a user to set a rotation range of the focus ring (Figs. 2, 3; paras. 0022-0024; set a rotation range (Rmax or Rmin) of the focus ring corresponding to curve A or curve B);
a storage part (of CPU 66) assigning and storing respective different rotation amounts of the focus ring to multiple positions within a movement stroke of the focus lens in accordance with a rotation range set in the setting part, the multiple positions (P1 to P2) including a first position and a second position of the focus lens along the optical axis direction (Fig. 3; para. 0024; curves A and B stored in CPU 66 representing different rotation amounts of the focus ring to different positions of the focus lens); and
a control part (CPU 66) driving the lens drive part to move the focus lens depending on a rotation amount of the focus ring to a position corresponding to the rotation amount stored in the storage part (Fig. 3; paras. 0022-0024); and 
a rotation amount storage part storing information of a maximum rotation amount (Rmax) and a minimum rotation amount (Rmin) of the focus ring assignable to multiple positions (P1 to P2) within the movement stroke, the maximum rotation amount (Rmax) representing a maximum rotation range of the focus ring assignable to move the focus lens between the first position (P1) and the second position (P2) along the optical axis direction, and the minimum rotation amount (Rmin) representing a minimum rotation range of the focus ring assignable to move the focus lens between the first position (P1) and the second position (P2) along the optical axis direction (Fig. 3; paras. 0022-0024), and 
the setting part is configured to enable setting of the rotation range of the focus ring to different rotation range amounts comprising the maximum amount, the minimum amount, storage part when the interchangeable lens unit is attached to the camera body, in order to allow the user to adjust a rotation amount of the focus ring necessary to move the focus lens between the first position and the second position along the optical axis direction between the maximum rotation amount and the minimum rotation amount (Fig. 3; paras. 0022-0024; set a rotation range (Rmax or Rmin) of the focus ring corresponding to curve A or curve B),
but fails to teach
the setting part is configured to enable setting of the rotation range of the focus ring to different rotation range amounts comprising the maximum amount, the minimum amount, and a rotation amount excluding the maximum rotation amount and the minimum rotation amount within a range from the maximum rotation amount to the minimum rotation amount.
However, in the same field of endeavor Okawa/Isono teaches
the setting part is configured to enable setting of the rotation range of the focus ring to different rotation range amounts comprising the maximum amount, the minimum amount, and a rotation amount excluding the maximum rotation amount and the minimum rotation amount within a range from the maximum rotation amount to the minimum rotation amount (Okawa: Fig. 10A; para. 0117; displaying preset rotation speed ranges 209a allowing the user to select one of the speed ranges: fast/maximum rotation, slow/minimum rotation and standard rotation excluding the maximum rotation and the minimum rotation; Isono: figs. 4, 10-19; paras. 0045-0048: a display displaying a GUI showing an effective/shaded rotation range of the focus knob which can be set to any values between 0 to 100 [figs. 4/10] by moving the V-shaped marks to move the focus lens between 0 to B positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Okawa/Isono to have the setting part is configured to enable setting of the rotation range of the focus ring to different rotation range amounts comprising the maximum amount, the minimum amount, and a rotation amount excluding the maximum rotation amount and the minimum rotation amount within a range from the maximum rotation amount to the minimum rotation amount for providing an intuitive graphical user interface allowing the user to easily customize the focus ring configuration yielding a predicted result.

Regarding claim 2, the combination of Jajima and Okawa/Isono teaches everything as claimed in claim 1. In addition, teaches Jajima teaches wherein the setting part is configured to enable selection (80) of one rotation range from a plurality of rotation ranges (Rmax, Rmin) preset as rotation ranges of the focus ring assignable to multiple positions within the movement stroke (Fig. 3; paras. 0022-0024; selecting slow speed curve A or fast speed curve B to select one of the range Rmin or Rmax).

Regarding claim 3, the combination of Jajima and Okawa/Isono teaches everything as claimed in claim 1. In addition, teaches Okawa/Isono teaches
further comprising a display part displaying the plurality of preset rotation ranges (Okawa: Fig. 10A; para. 0117; displaying preset rotation speed ranges 209a allowing the user to select one of the speed range; Isono: figs. 4, 10-19; paras. 0045-0048: a display displaying a GUI showing an effective/shaded rotation range of the focus knob which can be set to any values between 0 to 100 [figs. 4/10] by moving the V-shaped marks to move the focus lens between 0 to B positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Okawa/Isono in the combination of Jajima and Okawa/Isono to have further comprising a display part displaying the plurality of preset rotation ranges for providing an intuitive graphical user interface allowing the user to easily customize the focus ring configuration yielding a predicted result.

Regarding claim 5, the combination of Jajima and Okawa/Isono teaches everything as claimed in claim 1. In addition, teaches Jajima the maximum rotation amount to the minimum rotation amount stored in the rotation amount storage part, wherein the setting part is configured to enable selection of any one of the multiple rotation amounts as the rotation range of the focus ring (Fig. 3; paras. 0022-0024; setting means 80 allowing selecting slow speed curve A or fast speed curve B stored in the memory of CPU 66 to select one of the range Rmin or Rmax).
Moreover, Okawa/Isono teaches
further comprising a display part displaying multiple rotation amounts within the range from the maximum rotation amount to the minimum rotation amount, wherein the setting part is configured to enable selection of any one of the multiple rotation amounts displayed on the display part as the rotation range of the focus ring (Fig. 10A; para. 0117; displaying preset rotation speed ranges 209a allowing the user to select one of the speed range for the focus ring; Isono: figs. 4, 10-19; paras. 0045-0048: a display displaying a GUI showing an effective/shaded rotation range of the focus knob which can be set to any values between 0 to 100 [figs. 4/10] by moving the V-shaped marks to move the focus lens between 0 to B positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Okawa/Isono in the combination of Jajima and Okawa/Isono to have further comprising a display part displaying multiple rotation amounts within the range from the maximum rotation amount to the minimum rotation amount, wherein the setting part is configured to enable selection of any one of the multiple rotation amounts displayed on the display part as the rotation range of the focus ring for providing an intuitive graphical user interface with various range of options allowing the user to easily customize the focus ring configuration yielding a predicted result.

Regarding claim 6, the combination of Jajima and Okawa/Isono teaches everything as claimed in claim 1. In addition, teaches Okawa/Isono wherein the setting part is configured to enable selection of either a first mode in which the focus lens is moved depending on a rotation range of the focus ring or a second mode in which the focus lens is moved depending on a rotation speed of the focus ring (Okawa: Figs. 6, 9, 10; selection of a focusing mode depending on either speed or position of a focusing ring; Isono: figs. 4-6, 10; paras. 0038-0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Okawa/Isono in the combination of Jajima and Okawa/Isono to have wherein the setting part is configured to enable selection of either a first mode in which the focus lens is moved depending on a rotation range of the focus ring or a second mode in which the focus lens is moved depending on a rotation speed of the focus ring for providing a mode selection enabling an improved operability of manual focusing yielding a predicted result.

Regarding claim 10, the combination of Jajima and Okawa/Isono teaches everything as claimed in claim 1. In addition, teaches Jajima teaches A camera body used in the imaging device according to claim 1, the camera body comprising: at least the setting part (Figs. 1, 2).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jajima (JP 11-023943A) in view of Moriya (US 2007/0071435).
Regarding claim 7, Jajima teaches An imaging device (10) including a camera body (14) and an interchangeable lens unit (12) detachably attached to the camera body (14) (Figs. 1-4), the imaging device comprising:
an optical system including a focus lens (52) (Fig. 2);
an infinite rotation type focus ring (28A) (Fig. 2; paras. 0006, 0022);
a lens drive part (76, 72) moving the focus lens forward and backward in an optical axis direction of the optical system (Fig. 2; para. 0021);
a setting part (80) allowing a user to set a rotation range of the focus ring (Figs. 2, 3; paras. 0022-0024; set a rotation range (Rmax or Rmin) of the focus ring corresponding to curve A or curve B);
a storage part (of CPU 66) assigning and storing respective different rotation amounts of the focus ring to multiple positions within a movement stroke of the focus lens in accordance with a rotation range set in the setting part (Fig. 3; para. 0024; curves A and B stored in CPU 66 representing different rotation amounts of the focus ring to different positions of the focus lens);
a control part (CPU 66) driving the lens drive part to move the focus lens depending on a rotation amount of the focus ring to a position corresponding to the rotation amount stored in the storage part (Fig. 3; paras. 0022-0024),
but fails to teach
an excess rotation amount storage part storing an excess rotation amount of the focus ring rotated in one direction beyond a rotation range set in the setting part when the focus ring is rotated in one direction beyond the rotation range, wherein 
when the focus ring is rotated in one direction beyond the rotation range set in the setting part, the control part stops drive of the lens drive part until the focus ring is rotated in the opposite direction by the excess rotation amount stored in the excess rotation amount storage part.
However, in the same field of endeavor Moriya teaches
an excess rotation amount storage part storing an excess rotation amount of the focus ring rotated in one direction beyond a rotation range set in the setting part when the focus ring is rotated in one direction beyond the rotation range, wherein when the focus ring is rotated in one direction beyond the rotation range set in the setting part, the control part stops drive of the lens drive part until the focus ring is rotated in the opposite direction by the excess rotation amount stored in the excess rotation amount storage part (Figs. 5-8; paras. 0033, 0039, 0049-0053, 0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Moriya in Jajima to have an excess rotation amount storage part storing an excess rotation amount of the focus ring rotated in one direction beyond a rotation range set in the setting part when the focus ring is rotated in one direction beyond the rotation range, wherein when the focus ring is rotated in one direction beyond the rotation range set in the setting part, the control part stops drive of the lens drive part until the focus ring is rotated in the opposite direction by the excess rotation amount stored in the excess rotation amount storage part for providing an excess rotation range to ensure the adjusted focus position at the minimum and the maximum positions to be maintained when needed yielding a predicted result.

Regarding claim 8, the combination of Jajima and Moriya teaches everything as claimed in claim 7. In addition, Moriya teaches wherein the control part drives the lens drive part when the focus ring is rotated in one direction beyond the rotation range set in the setting part and is further rotated in one direction by an angle obtained by subtracting the rotation range set in the setting part and the excess rotation amount from an integral multiple of 360 degrees (Figs. 5-8; paras. 0033, 0039, 0049-0053, 0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Moriya in the combination of Jajima and Moriya to have wherein the control part drives the lens drive part when the focus ring is rotated in one direction beyond the rotation range set in the setting part and is further rotated in one direction by an angle obtained by subtracting the rotation range set in the setting part and the excess rotation amount from an integral multiple of 360 degrees for providing an excess rotation range mechanism to ensure the adjusted focus position at the minimum and the maximum positions to be maintained when needed yielding a predicted result

Regarding claim 9, the combination of Jajima and Moriya teaches everything as claimed in claim 7. In addition, Moriya teaches wherein the setting part is configured to enable selection of whether to control the drive of the lens drive part based on the excess rotation amount (Figs. 5-8; paras. 0033, 0039, 0049-0053, 0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Moriya in the combination of Jajima and Moriya to have wherein the setting part is configured to enable selection of whether to control the drive of the lens drive part based on the excess rotation amount for allowing the user to enable the excess rotation range mechanism to ensure the adjusted focus position at the minimum and the maximum positions to be maintained when needed yielding a predicted result.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696